          Case 1:16-cv-02320-CKK Document 80 Filed 01/04/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


FREEDOM WATCH, INC.,
                              Plaintiff,
                      v.
                                                       Civil Action No. 1:16-cv-2320 (CKK)
BUREAU OF LAND MANAGEMENT,
and
U.S. DEPARTMENT OF JUSTICE,
and
FEDERAL BUREAU OF INVESTIGATION,

                             Defendants.

        NOTICE OF APPEARANCE AND RENEWED REQUEST TO REASSIGN

       Undersigned counsel respectfully submits this formal Notice of Appearance and requests

having this case reassigned, since his legal counsel represented to the Board of Professional

Responsibility that – in order to protect clients’ interests – he would no longer participate in any

case before this Court. This is requested in the interests of justice.

       Accordingly, it is respectfully requested that this case be reassigned to another Court

forthwith.

Dated: January 4, 2021

                                                        Respectfully Submitted,


                                                         /s/ Larry Klayman
                                                        Larry Klayman, Esq.
                                                        Freedom Watch, Inc.
                                                        D.C. Bar No. 334581
                                                        2020 Pennsylvania Ave. NW, Suite 345
                                                        Washington, DC 20006
                                                        Tel: (310) 595-0800
                                                        Email: leklayman@gmail.com


                                                   1
         Case 1:16-cv-02320-CKK Document 80 Filed 01/04/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

January 4, 2021.


                                                          /s/ Larry Klayman
                                                          Attorney




                                              2
